UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 99-1943



ROBERT JAMES KENNY,

                                              Plaintiff - Appellant,

          versus


UNITED STATES COURT OF APPEALS FOR THE FOURTH
CIRCUIT,

                                              Defendant - Appellee.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Richmond. Richard L. Williams, Senior Dis-
trict Judge. (CA-99-296-3)


Submitted:   September 30, 1999           Decided:   October 6, 1999


Before NIEMEYER, WILLIAMS, and MICHAEL, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Robert James Kenny, Appellant Pro Se. Mary Hannah Lauck, OFFICE OF
THE UNITED STATES ATTORNEY, Richmond, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Robert James Kenny appeals from the district court’s order

dismissing his civil action and imposing a pre-filing injunction.

We have reviewed the record and the district court’s opinion and

find no reversible error.   Accordingly, we affirm on the reasoning

of the district court.   See Kenny v. United States Court of Appeals

for the Fourth Circuit, No. CA-99-296-3 (E.D. Va. June 16, 1999).

We deny Kenny’s motion to expedite and dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.




                                                           AFFIRMED




                                  2